DETAILED ACTION
Claims 1-3, 5-10, 12-18 and 20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 8-11, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0309802 A1 to Sahu in view of U.S. Pub. No. 2020/0112497 A1 to Yenumulapalli et al. and further in view of U.S. Pub. No. 2020/0351392 A1 to Bomma et al.

As to claim 1, Sahu teaches a method comprising: 
establishing, by a device, a call chain (Mapping 111/Mapping Data Structure 300) that identifies a plurality of requests via a first microservice through one or more subsequent microservices of a plurality of microservices accessed responsive to a first request to the first microservice, the call chain identifying a unique identifier for each of the first microservice and the one or more subsequent microservices (“...Referring now to FIG. 2, one example of an approach for micro-service registration and resolution is described. At step 202, a plurality of micro-services are automatically registered with a central data storage device. During registration, a mapping is determined between intermediate identifiers that identify or are associated with selected micro-services, and physical addresses of one or more servers that execute the selected micro-services. The mapping may be any type of data structure such as a look-up table. Other types of data structures for the mapping are possible...At step 204, at least one of the physical addresses is dynamically updated based upon operational changes to the one or more servers or based upon a registration of an additional server. In one example, a micro-service becomes inoperative. In another example, a new micro-service is added...Referring now to FIG. 3, one example of a mapping structure 300 is described. This structure 300 is organized as a matrix with rows and columns. Other examples of mapping structures are possible...In this example the mapping structure 300 has an intermediate identifier column 302 and a physical address column 304. The physical address column 304 may include other information...A first row 306 includes identifier N1.S1, which points to three URLs (URL1, URL2, and URL3). A second row 308 includes identifier N2.S1, which points to two URLs (URL4 and URL5). A third row 308 includes identifier N1.S2, which points to two URLs (URL6 and URL7). When more than one URLs are used, the URLs are prioritized. In other words, the first URL may be attempted to be executed first, then the second, and so forth. In other examples, all URLs are executed...It will be appreciated that the intermediate identifiers 302 of FIG. 3 are combinations of a namespace and a name. A namespace is a set of symbols or names that are used to organize items. A name may be included in the namespace. In the context of micro-services, "authentication" may be seen as a namespace (N1), and two types of authentication (S1 and S2) may be included in N1. Thus, N1.S1 and N1.S2 define particular micro-services that each perform specific types of authentication...” paragraphs 0040/0041/0046-0049/0056-0058); and
determining, by the device using the call chain, one or more dependencies between the first microservice and the one or more subsequent microservices (“...In one example, micro-service 142 is executed and programmatically calls the micro-service 144. The first micro-service 142 accesses the second micro-service 144 via a first intermediate identifier that identifies the second micro-service 144...In some aspects, the plurality of micro-services include a first micro-service and a second micro-service. At step 206, the first micro-service is executed and this first micro-service programmatically calls the second micro-service. The first micro-service accesses the second micro-service via a first intermediate identifier that identifies the second micro-service...At step 208, the mapping is accessed and a physical address of a server that executes the second micro-service is obtained using the first intermediate identifier. For example, the first identifier is used as an index and the mapping is examined to find the first intermediate identifier (within the mapping). Once the first intermediate identifier is located in the mapping, then the physical addresses of the server executing the second micro-service (and possibly other information) is obtained...In one specific example, a look-up table may be used to implement the mapping where an identifier (associated with the second micro-service) points to the physical address of the server that executes the second micro-service. Once the identifier is found in the table, the physical address is retrieved and the second micro-service is executed using the physical address of the second server...At step 210, the second micro-service is executed by utilizing the physical address obtained from the mapping. In one example, the physical address is a URL and this is used to execute the second micro-service...” paragraphs 0042/0044). 
Sahu is silent with reference to determining, by the device using the call chain, one or more dependencies between the first microservice and the one or more subsequent microservices and statistics indicative of performance of the call chain,
generating, by the device for display, a service graph comprising graphical indicators of nodes and arcs arranged to represent the one or more dependencies and the statistics of the call chain,
the unique identifier to track processing of the plurality of requests,
the service graph to indicate the processing of the plurality of requests tracked via the unique identifier and 
the call chain identifying a unique identifier generated responsive to a corresponding request of the plurality of requests for each of the first microservice and the one or more subsequent microservices.
Yenumulapalli determining, by the device using the call chain, one or more dependencies between the first microservice and the one or more subsequent microservices and statistics indicative of performance of the call chain (“...In some implementations, the information associated with the one or more microservices and/or the information associated with the one or more cloud-based features can be displayed, in the GUI, on a cloud computing environment basis. For example, one or more microservices hosted in a first cloud computing environment can be displayed in a first GUI view, one or more microservices hosted in a second cloud computing environment can be displayed in a second GUI view, and so on. Similarly, one or more cloud-based features provided by a first cloud computing environment can be displayed in a first GUI view, one or more cloud-based features provided by a second cloud computing environment can be displayed in a second GUI view, and so on. In some implementations, microservice monitoring platform can transmit, to the client device, an instruction to display  an overall health status for a cloud computing environment (e.g., an indicator that the cloud computing environment is available or up, an indicator that the cloud computing environment is unavailable or down, an indicator that the cloud computing environment is experiencing issues or a warning, and/or the like)...As shown in FIG. 3C, GUI view 330 can include a display of a dependency tree for a particular microservice (e.g., a mia microservice). The dependency tree can visually illustrate the dependent microservices associated with the microservice, the service health status of the microservice, the service health statuses of the dependent microservices, and/or the like. In some implementations, GUI view 330 can further illustrate dependency trees for each of the dependent microservices associated with this microservice. In this way, the complex dependencies of microservices can be easily viewed and quickly understood, so that any issues with a microservice or dependent microservice can be quickly identified and resolved...As shown in FIG. 3D, GUI view 340 can include a display of another microservices health dashboard, which can display feature health statuses for a plurality of cloud-based features. In some implementations, the feature health statuses for the plurality of cloud-based features can be displayed by region (e.g., for each cloud computing environment in which the plurality of cloud-based features is hosted). For example, GUI view 340 can display the feature health statuses for the plurality of cloud-based features in Region 1, can display the feature health statuses for the plurality of cloud-based features in Region 2, and/or the like. In some implementations, a user can interact with a cloud-based feature to view a GUI view (similar to GUI view 320) that displays detailed feature metric data associated with the cloud-based feature, can interact with the cloud-based feature to view a GUI view (similar to GUI view 330) that displays a dependency tree, for the cloud-based feature, that displays the one or more microservices that are used to provide the cloud-based feature, and/or the like...” paragraphs 0071/0072) and
generating, by the device for display, a service graph comprising graphical indicators of nodes and arcs arranged to represent the one or more dependencies and the statistics of the call chain (GUI view 330/dependency tree) (“...As shown in FIG. 3C, GUI view 330 can include a display of a dependency tree for a particular microservice (e.g., a mia microservice). The dependency tree can visually illustrate the dependent microservices associated with the microservice, the service health status of the microservice, the service health statuses of the dependent microservices, and/or the like. In some implementations, GUI view 330 can further illustrate dependency trees for each of the dependent microservices associated with this microservice. In this way, the complex dependencies of microservices can be easily viewed and quickly understood, so that any issues with a microservice or dependent microservice can be quickly identified and resolved...As shown in FIG. 3D, GUI view 340 can include a display of another microservices health dashboard, which can display feature health statuses for a plurality of cloud-based features. In some implementations, the feature health statuses for the plurality of cloud-based features can be displayed by region (e.g., for each cloud computing environment in which the plurality of cloud-based features is hosted). For example, GUI view 340 can display the feature health statuses for the plurality of cloud-based features in Region 1, can display the feature health statuses for the plurality of cloud-based features in Region 2, and/or the like. In some implementations, a user can interact with a cloud-based feature to view a GUI view (similar to GUI view 320) that displays detailed feature metric data associated with the cloud-based feature, can interact with the cloud-based feature to view a GUI view (similar to GUI view 330) that displays a dependency tree, for the cloud-based feature, that displays the one or more microservices that are used to provide the cloud-based feature, and/or the like...” paragraphs 0027/0036/0066-0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sahu with the teaching of Yenumulapalli because the teaching of Yenumulapalli would improve the system of Sahu by providing a graphical user interface for visually illustrating dependent microservices associated with the microservice, the service health status of the microservice, the service health statuses of the dependent microservices (Yenumulapalli paragraph 0071).
Bomma teaches the unique identifier ("tx-id) to track processing of the plurality of requests and the service graph (microservices chain) to indicate the processing of the plurality of requests tracked via the unique identifier (“...Each of microservices 330-390 provides a well-defined service and exposes a set of Representational State Transfer application program interfaces (REST APIs) that are identified by a microservice-name/microservice-id. The chain of microservies 330-390 collaborates to provide a well-defined service to a requester (client application 310). The microservices chain includes (i) an ordered list of incoming REST API request calls from one microservice to a another microservice; and (ii) an ordered list of outgoing REST API request calls to another microservice (see FIGS. 4, 7, and corresponding text for further details)...System 300 initializes atomicity agent 325 and loads information pertaining to the chain of microservices 330-390 (see FIG. 4 and corresponding text for further details). Then, client application 310 sends request OP-X to entry point 320. As described herein, an operation corresponds an entry point that client application 310 sends a REST API request to invoke a service, which leads to further REST API calls as defined in the microservices chain. The operation is identified by OP-ID (Request OP-X) and is tagged as `atomic` by client application 310...Entry point 320 receives Request OP-X and sends transaction tx-0 to atomicity agent 325. As described herein, a transaction is a set of REST calls between atomicity agent 325 and a microservice that is triggered in response to an operation request received by entry point 320 (identified by "tx-id"). In one embodiment, the tx-id is inserted into an HTTP header (or in the payload) of the incoming request (by the sidecar) and each microservice forwards the tx-id to the next microservices in the chain (via HTTP header or in the payload). As such, atomicity agent 325 is able to track the transaction as it flows through a predefined microservices chain...At step 820, the process monitors the incoming and outgoing traffic of the microservice via the sidecars (sidecars 340, 360, 380, and 395). At step 825, when an operation (with op-id) is initiated with a transaction-id (or tx-id), the process tracks the transaction as it flows from one microservice to another in the predefined microservices chain...” paragraphs 0033-0035/0074) and 
the call chain identifying a unique identifier (tx-id) generated responsive to a corresponding request of the plurality of requests for each of the first microservice and the one or more subsequent microservices (In one embodiment, the tx-id is inserted into an HTTP header (or in the payload) of the incoming request (by the sidecar) and each microservice forwards the tx-id to the next microservices in the chain (via HTTP header or in the payload)) (Entry point 320 receives Request OP-X and sends transaction tx-0 to atomicity agent 325. As described herein, a transaction is a set of REST calls between atomicity agent 325 and a microservice that is triggered in response to an operation request received by entry point 320 (identified by "tx-id"). In one embodiment, the tx-id is inserted into an HTTP header (or in the payload) of the incoming request (by the sidecar) and each microservice forwards the tx-id to the next microservices in the chain (via HTTP header or in the payload). As such, atomicity agent 325 is able to track the transaction as it flows through a predefined microservices chain...At step 820, the process monitors the incoming and outgoing traffic of the microservice via the sidecars (sidecars 340, 360, 380, and 395). At step 825, when an operation (with op-id) is initiated with a transaction-id (or tx-id), the process tracks the transaction as it flows from one microservice to another in the predefined microservices chain...” paragraphs 0033-0035/0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sahu and Yenumulapalli with the teaching of Bomma because the teaching of Bomma would improve the system of Sahu and Yenumulapalli by providing a technique for tracking transactions as it flows through a predefined microservices chain (Bomma paragraph 0035).

As to claim 2, Sahu teaches the method of claim 1, wherein the call chain identifies that the first microservice depends on at least one of the one or more subsequent microservices (“...Referring now to FIG. 2, one example of an approach for micro-service registration and resolution is described. At step 202, a plurality of micro-services are automatically registered with a central data storage device. During registration, a mapping is determined between intermediate identifiers that identify or are associated with selected micro-services, and physical addresses of one or more servers that execute the selected micro-services. The mapping may be any type of data structure such as a look-up table. Other types of data structures for the mapping are possible...At step 204, at least one of the physical addresses is dynamically updated based upon operational changes to the one or more servers or based upon a registration of an additional server. In one example, a micro-service becomes inoperative. In another example, a new micro-service is added...Referring now to FIG. 3, one example of a mapping structure 300 is described. This structure 300 is organized as a matrix with rows and columns. Other examples of mapping structures are possible...In this example the mapping structure 300 has an intermediate identifier column 302 and a physical address column 304. The physical address column 304 may include other information...A first row 306 includes identifier N1.S1, which points to three URLs (URL1, URL2, and URL3). A second row 308 includes identifier N2.S1, which points to two URLs (URL4 and URL5). A third row 308 includes identifier N1.S2, which points to two URLs (URL6 and URL7). When more than one URLs are used, the URLs are prioritized. In other words, the first URL may be attempted to be executed first, then the second, and so forth. In other examples, all URLs are executed...It will be appreciated that the intermediate identifiers 302 of FIG. 3 are combinations of a namespace and a name. A namespace is a set of symbols or names that are used to organize items. A name may be included in the namespace. In the context of micro-services, "authentication" may be seen as a namespace (N1), and two types of authentication (S1 and S2) may be included in N1. Thus, N1.S1 and N1.S2 define particular micro-services that each perform specific types of authentication...” paragraphs 0040/0041/0046-0049/0056-0058).  
As to claim 3, Sahu as modified by Yenumulapalli and Bomma teaches the method of claim 1, however it is silent with reference to determining, by the device responsive to monitoring execution of the plurality of requests, statistics of the call chain.  
Bomma teaches determining, by the device responsive to monitoring execution of the plurality of requests, statistics of the call chain (Figure 7) (“...FIG. 7 is an exemplary diagram depicting various API interfaces and status tables. As part of registering a microservice with atomicity agent 325, each microservice requires an agent interface that complies with policies defined by atomicity agent 325. Interfaces 600 and 610 show an embodiment that includes three inquiry methods: [0052] triggerAction ( )--Calls an implementation in the microservice to perform a required operation. [0053] viewStatus ( )--Checks the status of the action triggered to check whether the action is successful or a failure. Can be implemented as direct call to the microservice or call to a monitoring service (sidecar). [0054] triggerUndo ( )--When the viewStatus reports a failure, this method rolls back any change because of operation performed by the microservices from the point of failure...Interfaces 600 and 610 correspond to an example of a volume creation and a volume authorization. Microservice A 330 performs the create volume action and microservice B 350 performs the volume authorization action. During operation, atomicity agent 325 logs the progress of operation call flows in table 620 through the various microservices in a microservices chain. Column 625 logs the operations over time. Column 630 logs the transaction results of microservice A 330 for the various operations, and column 635 logs the transaction results of microservice B 350 for the various operations...” paragraph 0051-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sahu and Yenumulapalli with the teaching of Bomma because the teaching of Bomma would improve the system of Sahu and Yenumulapalli by monitoring and creating a status log of events for later use.

As to claims 8, 19 and 20, see the rejection of claim 1 above, expect for one or more processors and a memory.
Sahu teaches one or more processors and a memory (“...The network 108 may be any network or combination of networks. In examples, the network 108 may be the cloud, the internet, cellular networks, local or wide area networks, or any combination of these (or other) networks. The network 108 may include various electronic devices (e.g., routers, gateways, and/or processors to mention a few examples)...The central data storage device 110 is any type of data storage device such as a read only memory, random access memory, flash memory, or mass storage memory to mention a few examples. Other examples are possible...” paragraphs 0028/0029).

As to claims 9 and 16, see the rejection of claim 2 above.

As to claims 10 and 18, see the rejection of claim 3 above.

Claims 5-7, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0309802 A1 to Sahu in view of U.S. Pub. No. 2020/0112497 A1 to Yenumulapalli et al. and further in view of U.S. Pub. No. 2020/0351392 A1 to Bomma et al. as applied to claim 1, 8 and 15 above, and further in view of U.S. Pub. No. 2020/0067800 A1 to Wang et al.

As to claim 5, Sahu as modified by Yenumulapalli and Bomma teaches the method of claim 1, however it is silent with reference to comparing, by the device, the one or more dependencies to a dependency list maintained by the device.  
Wang teaches comparing, by the device, the one or more dependencies to a dependency list maintained by the device (service graph updater) (“...In any of the disclosed embodiments, the service graph updater may be further configured to receive one or more additional service function chain requests, each specifying a respective plurality of service functions including at least one service access point and one other service function and to update, for each of the additional service function chain requests, the service graph to include respective service links between consecutive ones of the respective plurality of service functions specified in the additional service function chain request. The resource graph updater may be further configured to receive one or more additional resource information inputs, each describing capabilities of respective physical network resources in the physical network and to update, for each of the additional resource information inputs, the resource graph to include respective infra links between pairs of connected ones of the respective physical network resources described in the additional resource information input. The end-to-end mappings creator may be further configured to generate, responsive to each update of the service graph or the resource graph, a respective plurality of mapping solutions reflecting the update...In at least some embodiments, a service graph updater microservice may receive service function information, e.g., SFC requests specifying combinations and/or sequences of service functions including firewalls, DPI service functions, routers, VPN service functions, intrusion detection system (IDS) service functions, anti-virus service functions, parental controls, and/or other types of service functions, and may create (and subsequently update) a corresponding service graph. A resource graph updater microservice may receive resource information, e.g., information indicating the configurations or capabilities of particular physical network devices, and may create (and subsequently update) a corresponding resource graph. In at least some embodiments of the service chain mapping systems described herein, it may be assumed that information describing a global network topology and information about all nodes in the network are available to the service chain mapping system...Method 1200 may begin and, at 1202, may include receiving a service function chain request specifying multiple service functions, including at least one service access point (SAP). At 1206, the method may include generating or updating a service graph based on the service function chain request using a service graph updater microservice. The service graph may include unidirectional links between sequential service functions...” paragraphs 0016/0068/0154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sahu, Yenumulapalli and Bomma with the teaching of Yang because the teaching of Yang would improve the system of Sahu, Yenumulapalli and Bomma by providing a consistent and update call chain to allow for optimal service.

As to claim 6, Sahu as modified by Yenumulapalli and Bomma teaches the method of claim 5, however it is silent with reference to determining, by the device responsive to comparing, that the one or more dependencies has a dependency not identified in the dependency list.  
Wang teaches determining, by the device responsive to comparing, that the one or more dependencies has a dependency not identified in the dependency list (service graph updater) (“...In any of the disclosed embodiments, the service graph updater may be further configured to receive one or more additional service function chain requests, each specifying a respective plurality of service functions including at least one service access point and one other service function and to update, for each of the additional service function chain requests, the service graph to include respective service links between consecutive ones of the respective plurality of service functions specified in the additional service function chain request. The resource graph updater may be further configured to receive one or more additional resource information inputs, each describing capabilities of respective physical network resources in the physical network and to update, for each of the additional resource information inputs, the resource graph to include respective infra links between pairs of connected ones of the respective physical network resources described in the additional resource information input. The end-to-end mappings creator may be further configured to generate, responsive to each update of the service graph or the resource graph, a respective plurality of mapping solutions reflecting the update...In at least some embodiments, a service graph updater microservice may receive service function information, e.g., SFC requests specifying combinations and/or sequences of service functions including firewalls, DPI service functions, routers, VPN service functions, intrusion detection system (IDS) service functions, anti-virus service functions, parental controls, and/or other types of service functions, and may create (and subsequently update) a corresponding service graph. A resource graph updater microservice may receive resource information, e.g., information indicating the configurations or capabilities of particular physical network devices, and may create (and subsequently update) a corresponding resource graph. In at least some embodiments of the service chain mapping systems described herein, it may be assumed that information describing a global network topology and information about all nodes in the network are available to the service chain mapping system...Method 1200 may begin and, at 1202, may include receiving a service function chain request specifying multiple service functions, including at least one service access point (SAP). At 1206, the method may include generating or updating a service graph based on the service function chain request using a service graph updater microservice. The service graph may include unidirectional links between sequential service functions...” paragraphs 0016/0068/0154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sahu, Yenumulapalli and Bomma with the teaching of Wang because the teaching of Wang would improve the system of Sahu, Yenumulapalli and Bomma by providing a consistent and update call chain to allow for optimal service.

As to claim 7, Sahu as modified by Yenumulapalli and Bomma teaches the method of claim 5, however it is silent with reference to generating, by the device, the service graph to represent a change in dependencies of the call chain based at least on the comparing.  
Wang teaches generating, by the device, the service graph to represent a change in dependencies of the call chain based at least on the comparing (service graph updater) (“...In any of the disclosed embodiments, the service graph updater may be further configured to receive one or more additional service function chain requests, each specifying a respective plurality of service functions including at least one service access point and one other service function and to update, for each of the additional service function chain requests, the service graph to include respective service links between consecutive ones of the respective plurality of service functions specified in the additional service function chain request. The resource graph updater may be further configured to receive one or more additional resource information inputs, each describing capabilities of respective physical network resources in the physical network and to update, for each of the additional resource information inputs, the resource graph to include respective infra links between pairs of connected ones of the respective physical network resources described in the additional resource information input. The end-to-end mappings creator may be further configured to generate, responsive to each update of the service graph or the resource graph, a respective plurality of mapping solutions reflecting the update...In at least some embodiments, a service graph updater microservice may receive service function information, e.g., SFC requests specifying combinations and/or sequences of service functions including firewalls, DPI service functions, routers, VPN service functions, intrusion detection system (IDS) service functions, anti-virus service functions, parental controls, and/or other types of service functions, and may create (and subsequently update) a corresponding service graph. A resource graph updater microservice may receive resource information, e.g., information indicating the configurations or capabilities of particular physical network devices, and may create (and subsequently update) a corresponding resource graph. In at least some embodiments of the service chain mapping systems described herein, it may be assumed that information describing a global network topology and information about all nodes in the network are available to the service chain mapping system...Method 1200 may begin and, at 1202, may include receiving a service function chain request specifying multiple service functions, including at least one service access point (SAP). At 1206, the method may include generating or updating a service graph based on the service function chain request using a service graph updater microservice. The service graph may include unidirectional links between sequential service functions...” paragraphs 0016/0068/0154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sahu, Yenumulapalli and Bomma with the teaching of Wang because the teaching of Wang would improve the system of Sahu, Yenumulapalli and Bomma by providing a consistent and update call chain to allow for optimal service.

As to claims 12 and 17, see the rejection of claim 5 above.

As to claims 13 and 14, see the rejection claims 6 and 7 respectively.

As to claim 15, see the rejection of claims 1 and 5 above.

Response to Arguments
Applicant's arguments filed 11/07/22 have been fully considered but they are not persuasive. 
Applicants argued in substance that the applied prior arts do not teach any service graph comprising graphical indicators of nodes and arcs arranged to represent the one or more dependents and the statistics of the call chain. 
The Examiner disagrees.
The Yenumulapalli prior art discloses a microservice monitoring platform for determining a service health status or metrics for a plurality of microservice based on a service type associated with the microservices. The one or more microservice metrics  includes “...a latency metric (e.g., a metric that is associated with an amount of time it takes the microservice to process a service request), an availability metric (e.g., a metric that is associated with a percentage of a time period that the microservice is available to process service requests), an error rate metric (e.g., a metric that is associated with a percentage and/or quantity of errors that the microservice experiences in a time period)...”. The one or more microservice metrics are displayed on a GUI view as a dependency tree or graph (see paragraphs 0071/0072). The GUI views 330/340 displays a dependency tree or graph of a microservice or dependency microservices and their health or performance indicators/status. A tree or graph are known to have leaves, edges, nodes and/or arcs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194